Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 4, 2017

                                      No. 04-16-00509-CR

                                       Malcolm GANDY,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR6350
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
         Appellant’s brief was originally due to be filed on November 5, 2016. Appellant did not
file a brief, so this Court issued a notice of late brief. On November 30, 2016, this Court granted
appellant’s counsel, Luis Vega’s, motion for extension of time, establishing a deadline of
December 28, 2016. Mr. Vega was admonished that no further extensions of time will be
allowed. Mr. Vega did not file appellant’s brief by December 28, 2016.

        We ORDER Mr. Vega to file appellant’s brief on or before January 9, 2017. If Mr. Vega
does not file appellant’s brief by this date, we will abate this appeal to the trial court for an
abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be initiated
against Mr. Vega. Id. 38.8(b)(4).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.
___________________________________
Keith E. Hottle
Clerk of Court